Citation Nr: 1431906	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-26 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as a result of exposure to Agent Orange.

2.  Entitlement to service connection for ischemic heart disease, to include as a result of exposure to Agent Orange.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a skin disability, to include rosacea of the face.

5.  Entitlement to service connection for right knee arthritis, to include as due to service-connected left knee disability.

6.  Entitlement to a rating in excess of 20 percent for left knee anterior cruciate deficiency with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from April 1968 to October 1989.

These matters come before the Board of Veterans Appeals (Board) on appeal from February 2010 (left knee), July 2010 (diabetes, heart disease, cervical disability, rosacea), and July 2011 (right knee) rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In a September 2011 rating decision, the RO granted entitlement to service connection for a left shoulder condition.  This is a full grant of the benefit on appeal, and thus the issue is no longer before the Board.

The Veteran appeared and testified at a hearing before the undersigned Veteran's Law Judge in June 2012.  A transcript of the hearing is contained in the record.

In August 2012, the Veteran submitted additional evidence to the Board, with a waiver of RO review.

The issue(s) of entitlement to service connection for a cervical disability, ischemic heart disease, and a skin disease claimed as rosacea of the face, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence weighs against finding that the USS Chicago operated on the inland waterways of Vietnam at any time during the Veteran's service on that ship, that he otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicides in service; therefore, exposure to herbicides may not be presumed.
 
2.  The preponderance of competent and credible evidence weighs against finding that type 2 diabetes mellitus was demonstrated in-service, that type 2 diabetes mellitus was conpensably disabling within a year of separation from active duty, or that there is a nexus between a current diagnosis of type 2 diabetes mellitus and service.

3.  Resolving reasonable doubt in the Veteran's favor, his service-connected left knee disability caused his right knee arthritis.

4.  During the period on appeal, the Veteran's service-connected left knee disability was manifested by subjective complaints of pain, looseness, instability, popping, locking, occasional swelling, crepitus, and giving way; objective evidence demonstrated painful motion and pain of use, swelling and an unsteady and antalgic gait.  Objective evidence of recurrent subluxation or lateral instability was not shown.  The Veteran's functional loss did not equate to limitation of flexion to 15 degrees or limitation of extension.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated while on active duty, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) (2013).

2.  The criteria for establishing service connection for a right knee disability (diagnosed as right knee strain) as secondary to the service connected left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

3.  The criteria for a rating greater than 20 percent for left knee anterior cruciate ligament deficiency with traumatic arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011); VAOPGCPREC 23-97 (July 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this appeal, the RO provided notice to the Veteran in December 2009, April 2010, December 2010, and May 2011 letters, all provided prior to the date of the issuance of the appealed above noted rating decisions.  The letters explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.   The record includes service treatment records, VA treatment records and private treatment records.  The record also includes limited personnel records.  Although it does not appear that the personnel records are complete, they do contain the dates for which the Veteran served aboard the USS Chicago (October 5, 1969 to September 1971), which is when he contends he was exposed to herbicides.

The Veteran was provided with VA examinations of his knees in accordance with his right knee and left knee disability claims.  The examination reports include ran interview, description of his subjective complaints, and objective physical examination with range of motion testing.  The Board finds that these examinations are sufficient upon which to render judgments regarding his knee claims.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed diabetes mellitus disability.  However, VA need not conduct an examination with respect this claim, as information and evidence of record contains sufficient competent evidence to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As will be addressed below, the service treatment and personnel records as well as the response from the United States Army and Joint Services Records Research Center (JSRRC) and the statements of the Veteran show that while he served in the official waters of the Republic of Vietnam, he did not serve in the land mass of the Republic of Vietnam, to include the inland waterways of that country.  The records do not corroborate the assertion that he was otherwise exposed to herbicides.  His service treatment records do not show that he had symptoms or a diagnosis of diabetes mellitus in service.  In light of the lack of competent medical evidence showing that diabetes mellitus or signs and symptoms of that disability may be associated with active service, and in light of the lack of competent and credible evidence that the Veteran was ever in the Republic of Vietnam during his service, there is no reason for VA to provide an examination or obtain an opinion in connection with this claim.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities is through a demonstration of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diabetes mellitus and arthritis are listed as chronic diseases in 38 C.F.R. § 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection can be granted for certain diseases, including diabetes mellitus and arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Diabetes

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for Veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) (6), 3.309(e).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (6) (iii). 

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a) (6) (iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97. 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit upheld VA's requirement that a Veteran must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C.A. § 1116(a) (1) and 38 C.F.R. § 3.307(a) (6) (iii).

The Veteran argues that he is entitled to service connection for diabetes mellitus, type 2, because he was exposed to herbicides during his service on the USS Chicago off the coast of Vietnam.  During his June 2012 Board hearing, the Veteran testified that he served aboard a "blue water" ship but that he still thinks he was exposed to Agent Orange.  He stated that the USS Chicago was a missile cruiser, which was off the coast of the Republic of Vietnam for 9 months.  He testified that he never went ashore to Vietnam while he was stationed on the USS Chicago.  He reported he was diagnosed with diabetes mellitus in 1998.

The Veteran's available personnel records show that he was aboard the USS Chicago from October 5, 1969 to September 1971.  

In April 2010, the RO requested the dates the Veteran served in the Republic of Vietnam from the JSRRC.  The JSRRC was "unable to determine whether or not this Veteran served in the Republic of Vietnam.  The Veteran served aboard the USS Chicago, which was in the official waters of the Republic of Vietnam from October 2, 1970 to November 3, 1970, and from November 20, 1970 to December 21, 1970.  However, the record provides no conclusive proof of in-country service."

A review of the list of ships known to have "brown water" service and to have sent men ashore does not indicate that the USS Chicago went into inland waterways or sent servicemen ashore during the Veteran's service aboard the ship.  According to the list, the "While anchored in Da Nang Harbor on May 22, 1969, deck logs show a utility boat went ashore for one hour with eight crew members aboard" the USS Chicago.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist.

As the Veteran has testified that he did not go ashore while serving aboard the USS Chicago, and the evidence does not otherwise suggest that he went ashore, the Board finds that the presumption of exposure to herbicides has not been met.  Additionally, the Veteran has only stated that he was exposed to herbicides by being aboard a "blue water" ship off the coast of the Republic of Vietnam.  As noted above in Haas, the presumption of herbicide exposure is not extended to such service.  The Veteran has not presented any additional evidence of direct exposure to herbicides in service.  The record does not show that he was otherwise exposed to herbicides.  Accordingly, the Veteran is not entitled to presumptive service connection for diabetes mellitus.

Although the Veteran has not been shown to warrant a regulatory presumption of service connection for his diabetes mellitus as a result of in-service herbicide exposure, his claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

The Veteran's service treatment records are negative for any finding, complaints, or treatment related to diabetes mellitus and there are no indications in the record of any related symptoms or diagnosis before 1998 (as reported by the Veteran during testimony.  The first treatment record documenting treatment for diabetes in the claims file is from 2004.

Because the diabetes mellitus was not medically shown to have manifested to a compensable degree within the first post service year, there is no rebuttable presumption of service incurrence afforded to certain chronic diseases, to include diabetes mellitus.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the Veteran has been very credible in his statements to the Board, and he has not alleged that symptoms of diabetes had onset in service, or that he has had continuous symptoms of diabetes since service.

Thus, the Veteran had no in-service evidence of diabetes mellitus and there is no credible evidence of exposure to herbicides in service.  Furthermore, the Veteran has not contended and the claims file does not contain any evidence that a competent medical professional has otherwise linked the Veteran's current type II diabetes mellitus to his military service.  Thus, service connection is not warranted.

In reaching this conclusion, the Board has considered the lay evidence offered by the Veteran to VA.  This includes his statements in which he asserted his belief that his claimed diabetes mellitus disability is related to his in-service herbicide exposure.

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed disability and service, the Board again acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's claimed diabetes mellitus disability and service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current diabetes mellitus disability and his service, to include as secondary to herbicide exposure. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for diabetes mellitus must be denied.  See 38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Right knee

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran argues that his right knee symptoms and disability were caused by his service-connected left knee anterior cruciate deficiency with traumatic arthritis.  During his June 2012 hearing, the Veteran testified that his limping due to his left knee disability caused him to over use his right knee and that therefore he felt that his left knee disability had caused his right knee disability.  He noted that his private physician had also related his right knee disability to his service-connected left knee. 

Service treatment records noted that the Veteran injured his left knee playing soccer in 1970.  He complained of instability and arthritis of his left knee until surgery in 1988.  However, he continued to complain of instability and giving way of his left knee.  The Veteran did not complain of right knee pain or other symptoms during his service.

The Veteran was initially afforded a VA examination addressing his right knee complaints in June 2011.  He stated that his right knee pain started 20 years earlier, with clicking sounds and feelings of giving way.  On physical examination he had a limping gait, but no functional limitations on standing and walking.  The examiner found objective evidence of pain with active ranges of motion.  The examiner diagnosed right knee strain, and opined that it was "less likely than not that his right knee condition is related to service or is secondary to any of his other service-connected disorders" due to a lack of objective evidence in service records or post-service records contained in the claims file.

A July 2011 private treatment record noted that the Veteran had "now developed significant arthritis of the right knee which is related to the fact that he is walking improperly because of the discomfort in the left knee.  It certainly is consistent with arthritis related to his inability to walk correctly...the left knee put undue strain and stresses on the right knee."  

After the June 2012 hearing, the Veteran requested another statement from his private physician, further explaining his opinion relating the Veteran's right knee to his service-connected left knee.  In August 2012, private physician E.J.M. noted that he had been the Veteran's physician for 25 years, and that he had reviewed the Veteran's medical records prior to providing an updated statement.  

In weighing the positive and negative evidence of record, the Board finds in favor of the claim.  In this regard, the Veteran has been diagnosed with right knee strain and arthritis (without x-ray report available in the record) and he complained of right knee pain beginning in roughly 1986.  The VA examiner has rendered a negative opinion on this issue, and the Veteran's treating private physician had provided two positive nexus opinions stating that the antalgic gait caused by the left knee disability caused the right knee disability.   The VA examiner opined that the right knee strain was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected left knee disability due to a lack of in-service and on-going right knee complaints.. 

The Board notes that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an 'absolute bar' to the service connection claim); Barr, 21 Vet. App. 303 ('Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms').  Although there are no in-service complaints of right knee pain, the Board notes that there are in-service complaints of left knee instability.  

As there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  In doing so, the Board notes that the Veteran is competent to report knee manifestations.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has also presented credible statements to include testimony that his gait has been altered by his left knee and that he had to favor one knee to accommodate the other.  The Board has also taken into account the private physician's statements that the Veteran's left knee has caused him to change his gait.  In resolving doubt in favor of the Veteran, a right knee disability is granted.

Increased rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  Where entitlement to compensation has already been established, as is the case here, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Left knee

Initially, the Veteran was granted service connection for left knee anterior cruciate deficiency with traumatic arthritis in a May 1991 rating decision.  In this decision, the RO granted service connection effective November 28, 1990, with an initial 20 percent evaluation under Diagnostic Code 5257.  At the time of the May 1991 rating decision, there was evidence of instability of the left knee, giving way while walking, hyperextension, and degenerative changes in all compartments. 

The Veteran filed the current claim on appeal in December 2009 for an increase in his disability rating for his left knee.

In January 2010, the Veteran was afforded his first VA examination to address the current severity of his left knee.  The Veteran endorsed subjective complaints of pain on weight bearing, weakness, swelling with increased activity, instability or giving way which could occur at least weakly with standing/walking, fatigability, and lack of endurance.  On physical examination, the Veteran had an antalgic gait with no functional limitations on standing and walking.  He did not have callosities, breakdown or unusual shoe pattern wear that would indicate abnormal weight bearing.  Objectively, there was no evidence of edema, effusion, instability, weakness, redness, crepitus or abnormal movement of the left knee.  There was objective evidence of guarding of movement, and point tenderness at the base of the patella and medial condyle.  His range of motion was from zero to 130 degrees.  There was objective evidence of pain from 90 to 130 degrees.  He had full extension to zero degrees.  The range of joint function was not additionally limited by pain fatigue, weakness, incoordination or lack of endurance following repetitive range of motion testing.  The examiner found no estimated additional decrease in range of motion with flare-ups.  Regarding his left knee stability, his medial and lateral collateral ligaments with normal with no motion.  He had a negative Lachman's test, negative anterior and posterior drawer test, and negative McMurray's test.  X-rays showed significant degenerative joint disease within the left knee, with completed articular cartilage loss, osteophyte formation and increased valgus displacement.

In the February 2010 rating decision on appeal, the RO continued the Veteran's 20 percent rating for left knee anterior cruciate deficiency with traumatic arthritis.  The RO provided the continued 20 percent rating under the criteria for Diagnostic Codes (DC) 5260-5010, which addresses range of motion of the leg.

In July 2010, the Veteran testified regarding his left knee claim during a formal RO hearing.  He stated that his knee "locks in several different places.  It decides to not bend.  There's other times when it just falls out from under" him.  He reported locking a couple times a week.  He also had to take stairs one at time due to a fear of giving way.  He reported he used a can occasionally when his knee is very aggravated.  He testified that he used a brace for a short period of time after service, but that the brace caused a rash so he discontinued use.  He felt that an increased rating was warranted because the left knee has gotten considerably harder to depend on since service.  In June 2012, the Veteran testified at a Board hearing to similar symptoms, and reported that his knee continues to give out. 

In June 2011, the Veteran was afforded a VA joints examination regarding his claim for service connection for his right knee disability.  The examiner noted the Veteran had a limping gait, without functional limitations on standing and walking.  There were no callosities, breakdown or unusual shoe wear pattern that would indicate abnormal weight bearing.  Range of motion and stability tests of the left knee were not performed.

In July 2011, the Veteran was provided a second VA joints examination regarding his left knee claim.  He reported that he treated his left knee symptoms with pain medication and braces, and that he had twice had arthroscopic surgery (1988 and 1995).  The Veteran described subjective complaints of giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion and locking episodes several times a week.  He reported frequent, but intermittent use of a cane.  Objectively, he had an antalgic gait, without callus formation, skin breakdown, but with increased wear on the outside edge of the right shoe showing abnormal weight bearing.  There was also objective evidence of paint at rest, abnormal motion, and guarding of movement.  There was not crepitation, clicks or snaps, instability, patellar or meniscus abnormality, or abnormal tendons or bursae.  There was objective evidence of grinding.  His left knee range of motion was from zero to 100 degrees with normal extension.  There was objective evidence of pain with motion, but there was no additional limitation of motion following repeated range of motion tests.  He was diagnosed with left knee arthritis.

A private treatment record from July 2011 noted that the Veteran had severe left knee discomfort and deformity related to in-service injury.  He underwent an arthroscopic surgery after discharge.  The physician who performed that surgery has since retired, but the Veteran reported that he was told he would probably need his left knee replaced in the future.  The Veteran reported that the retired physician also found that the Veteran had a missing ACL.  The private physician noted that during his care of the Veteran, he had complained of ongoing discomfort in the left knee and leg and that he walked with a "very significant abnormal gait because of the ongoing arthritis and discomfort in that left knee."

In September 2011, the RO continued the 20 percent rating for the Veteran's left knee disability based on limitation of motion of the joint.  The Statement of the Case noted that the VA examination did not find instability, meniscus abnormality or ankylosis.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Diagnostic Code 5257 provides that an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe.  

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater. 

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Also, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

As noted above, the Veteran was initially granted service connection for his left knee disability in a May 1991 rating decision, which assigned a 20 percent rating under DC 5257 for instability.  After the Veteran's claim for an increased rating in December 2009, and a VA examination in January 2010, the RO maintained the 20 percent rating for his left knee disability, but assigned it under DCs 5260-5010 for limitation of motion.  This Board will initially address this change in diagnostic codes, before moving on to an evaluation of current disability ratings. 

In June 2011, both the Veterans Court (CAVC) and the Federal Circuit Court considered the issue of whether severance of a particular diagnostic code was indeed severance of a service-connected disability.  See Murray v. Shinseki, 24 Vet. App. 420 (2011), see also Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011).

In Murray, the Veteran had initially been assigned a compensable rating for a left knee disability under the rating code for instability for more than 20 years.  Subsequently, the RO changed the rating code to more accurately reflect the limitation of motion related to the Veteran's arthritis.  CAVC determined that because the instability code did not involve arthritis symptoms, the protected disability had been impermissibly severed in violation of 38 U.S.C.A. § 110 and 38 C.F.R. § 3.951(b) despite the application of a new Diagnostic Code.

However, days after the Murray decision, the Federal Circuit Court addressed a similar issue in Read.  In Read, the Veteran had been service connected for residuals of a gunshot wound and a compensable rating had been assigned regarding a particular muscle group.  Over 10 years after the initial assignment of the rating, a VA examiner determined that, in fact, a different muscle group had been affected by the gunshot wound.  Notably, when the disability was initially granted service connection, no diagnosis of a particular muscle group had been identified.  Following the VA examiner's report, the Diagnostic Code was changed to reflect the correct affected muscle group.  The Veteran appealed and the Board denied the appeal finding that the diagnostic codes contained the same criteria and that because the disability still enjoyed the same rating, there had been no harm in changing the Diagnostic Code.  The CAVC affirmed the Board and the Veteran appealed to the Federal Circuit.

The Federal Circuit identified the issue on appeal as whether the service connection for a disability protected under 38 U.S.C.A. § 1159 and 38 C.F.R. § 3.957 is severed when the VA assigns to an injury a different Diagnostic Code than originally noted.  In reaching its conclusion that the protected disability is not severed, the Federal Circuit considered the rationale behind 38 U.S.C.A. § 1159, as well as other relevant statutory definitions, and determined that 38 U.S.C.A. § 1159 only protects service connection of the disability, not the specific Diagnostic Code.  Upon review of the definition of service connection under 38 U.S.C.A. § 101 (16), the Federal Circuit determined that "to sever service connection is to conclude that a particular disability previously determined to have been incurred in the line of duty was incurred otherwise."  Id. at p.p. 7-8.  The Federal Circuit noted that § 1159 "does not protect the fact of a disability, and therefore, the change in the determination of the applicable Diagnostic Code likewise is unprotected."  Id., at p. 8.  Specifically regarding the facts in Read, the Federal Circuit agreed with the government's argument that because the same disability was involved in both the initial disability determination and the later specific identification of the particular muscle group that was affected, the change in the Diagnostic Code did not sever anything.  His disability was still service connected even though the Diagnostic Code may have changed.  Id., at p. 9.

Moreover, the Federal Circuit found that the purpose of 38 U.S.C.A. § 1159 was to "protect Veterans with long-standing determinations of service connection from suddenly having the determination of service connection stripped."  Id. , at p. 10.

Thus, based on the foregoing, the Federal Circuit held that service connection for a "disability" is not severed simply because the situs of a disability - or the Diagnostic Code associated with it - is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service-connected disability.

The Board recognizes a distinction between Murray and Read in that, in Murray, the diagnostic codes for arthritis and limitation of motion do not evaluate the same symptoms as the Diagnostic Code for instability.  See VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 1998).  Whereas in situations such as Read, the differing Diagnostic Codes regarding muscle groups do consider the same symptoms.  However, in Read, the Federal Circuit considered the broader picture of § 1159 and carefully examined exactly what is protected - service connection for the disability, not the specific Diagnostic Code.  Upon careful consideration, the Federal Circuit determined that the specific Diagnostic Code was not protected even though service connection for the disability was protected.

The Board further notes that 38 U.S.C. § 1159 protects service connection once it has been in effect for 10 years and that 38 U.S.C. § 110 protects, i.e., precludes reduction of, a disability rating that has continuously been in effect for 20 years.  The Board notes that the Veteran's service connection for his left knee, rated under DC 5257, was effective from November 28, 1990 to February 20, 2010.  As such, he was nine months shy of meeting the 20 year period required for a rating to be  considered protected.  As such, while the Veteran's current case is similar to the details in Murray, it is differentiated by the fact that his rating was not protected at the time of the DC change.  Thus, while the court in Murray found that the Veteran's rating under instability was impermissibly severed because the DC was changed after more than 20 years, here, the Veteran's rating for instability is not severed by a change in DC because it had not reached the time period required to be considered protected.

Turning to the evidence of record, the Board finds that a rating in excess of 20 percent for left knee loss of motion is not warranted.  VA examinations have noted that the Veteran has range of motion from at least zero to 100 degrees.  The January 2010 examination noted that pain with motion began at 90 degrees.  Both examinations revealed that there was no additional loss of motion with repetitive testing.  The limitation of motion recorded in the VA examinations does not meet the requirements for a 20 percent rating under DC 5260, as his flexion is to greater than 30 degrees.  However, the Board will maintain the 20 percent rating currently assigned.  Although the Veteran has reported knee pain, pain is considered in the current evaluation.  See 38 C.F.R. § 4.59  . The Veteran did not meet the next higher rating under DC 5260 (30 percent) during the entire period on appeal, as his flexion is greater than 15 degrees.

Regarding a separate rating for instability, the Board notes that VA examinations provided since the claim has been on appeal do not include objective evidence of subluxation or instability.  Instability testing was negative in both the 2010 and 2011 examinations.  Private treatment records do not include notes of objective evidence of instability, instead addressing significant pain and an abnormal gait "because of ongoing arthritis and discomfort in the left knee."  

The Board notes that the Veteran has consistently provided subjective complaints of instability and giving way.  The Veteran appears credible in his reports of fear of giving way, and his attempts to limit his possibility of falling due to giving way (taking the stairs one at a time).  Although the Board believes that the Veteran fears that his left knee is unstable, physical testing of his ligaments has not shown instability on examination.  As such, the Board does not find that a separate rating under DC 5257 is warranted for instability of the left knee.

The Board has considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, DC 5261.  It is shown, however, that the Veteran retains full extension.  As such, a separate rating is not warranted for limitation of extension.  Furthermore, ratings for dislocated semilunar cartilage (DC 5258) and symptomatic removal of semilunar cartilage (DC 5259) do not provide ratings in excess of 20 percent.  Additionally, the evidence of record is devoid of diagnoses of impairment of the tibia and fibula (DC 5262), and/or genu recurvatum (DC 5253).  As such, these codes are inapplicable.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of knee pain and instability. The Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has also considered the pleadings and reports, and finds that the Veteran is credible in reporting the severity of his disability.  The more credible and probative evidence, however, is devoid of a showing that a higher rating is warranted.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation, even when considering the factors of Deluca.

As the evidence does not support a higher rating based on limitation of motion, and there is no objective evidence of instability or limitation of extension to support additional separate ratings, the Board finds that entitlement to a rating in excess of 20 percent for the Veteran's left knee disability is not warranted.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  There are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology to include pain and his complaints of instability, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Additionally, the Board has considered multiple DC in an attempt to provide the Veteran with a higher rating.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The record does not show that the Veteran has had frequent hospitalizations for his left knee, and he has indicated that his employment allows him to sit, and is not affected by his left knee.  Consequently, referral for extra-schedular consideration is not warranted.  The Board has not addressed whether the Veteran's disabilities result in total disability due to individual unemployability (TDIU) as the record indicated that the Veteran was maintaining full time employment.


ORDER

Entitlement to service connection for diabetes mellitus, type 2, is denied.

Entitlement to service connection for a right knee disability is granted.

Entitlement to a rating in excess of 20 percent left knee anterior cruciate deficiency with traumatic arthritis is denied.



REMAND

Cervical spine disorder

The Veteran argues that he is entitled to service connection for a cervical spine disorder due to his service.  He reported he served on ships for 12 of his 22 years of service, and that the ships were "rough rides" which caused him to fall many times.  During examinations and testimony regarding his service-connected shoulder disorders, the Veteran described carrying munitions onboard the ships, and falling on metal ladders, and falling down attempting to cradle the munitions.  The Veteran is service connected for right and left shoulder conditions.

During his September 1989 retirement evaluation, the Veteran did not complain of cervical spine pain and was not noted to have any spine symptoms.  

A private treatment record from July 2011 noted that the Veteran had "multiple herniated disks in the area of the cervical spine.  The patient reports that he had been on several destroyers for 20 years in the Navy.  This certainly could have contributed to the outcome of the above injuries resulting in the significant radiculopathy affecting the left side of the upper torso and arm."

The Board finds that a VA examination is necessary on remand.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or a service-connected disability; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

Ischemic heart disease

As noted above, the Veteran is claiming entitlement to service connection for ischemic heart disease as a result of exposure to herbicides.  The Board has found that the evidence is against a finding of exposure to herbicides; however, in order to address direct service connection a VA examination is necessary.

Although the Veteran was not diagnosed with a heart disability during service, he was noted to have high/elevated cholesterol on physical examination starting in July 1988.  A July 1988 consultation noted that increased cholesterol is significant to "A & P or cardiovascular system function.  He was noted to be on a restricted diet.  During his retirement evaluation in September 1989 he was again noted to have high cholesterol.

VA treatment records note that he had a myocardial infarction in 1995 and 2001, and is being treated for coronary artery disease.  

In generously applying McLendon, the Board finds that a VA examination should be provided to the Veteran regarding his service connection claim for a heart disorder.

Skin disorder

The Veteran filed a claim of entitlement to service connection for rosacea of the face.  The Board is more broadly construing this claim as one for service connection for a skin disorder.  He has testified that he gets a red, scaly, flakey rash on his face and on the inside of his mouth as well.  He has also reported treatment for his skin rash.  The record does not currently contain treatment records for a rash, but as a rash is something easily identified by the Veteran, the Board will remand for records of a current disability.

A review of his service treatment records reveals that he was treated for several skin conditions during service, including dermatitis, measles, rubelliform rash, cysts on the face, and what appears to say "xerosis asteatosis" (March 1983).

Given the Veteran's in-service treatment for skin disorders, and his statements of current symptoms, he should be afforded a VA examination to determine if he has a current skin disability related to his service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all relevant VA treatment records that have not yet been associated with the claims file or Virtual VA.  Request releases from the Veteran for any relevant private treatment records.

2.  Schedule the Veteran for a VA spine examination to determine the etiology his claimed cervical spine disability.  The claims folder and virtual records should be made available to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

Following interview of the Veteran, review of the record, and physical examination, the examiner should provide the following opinions:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's current cervical spine disability is due to his military service, to include his 12 years of service aboard ships?

Is it at least as likely as not (50/50 probability or greater) that the Veteran's current cervical spine disability is due to or aggravated by his service-connected shoulder disabilities?  If the examiner determines that his cervical spine disorder is aggravated by his bilateral shoulder disorders, please attempt to provide a baseline severity for the cervical spine prior to aggravation.

The examiner should provide a complete rationale/explanation for all opinions provided.

3.  Schedule the Veteran for a VA cardiovascular examination to determine the etiology of any current cardiac disability.  The claims folder and virtual records should be made available to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

Following interview of the Veteran, review of the record, and physical examination, the examiner should provide the following opinion:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's current cardiac disability is due to or began during his military service?  Please note that the Board has determined that the Veteran was not exposed to herbicides during his service off the coast of the Republic of Vietnam.

The examiner should provide a complete rationale/explanation for all opinions provided.

4.  Schedule the Veteran for a VA skin examination to determine the etiology of any current skin disorder(s).  The claims folder and virtual records should be made available to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

Following interview of the Veteran, review of the record, and physical examination, the examiner should provide the following opinion:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's current skin disorder(s) is due to or began during his military service?  Please address the all the skin disorders that were diagnosed in the Veteran's service treatment records.

The examiner should provide a complete rationale/explanation for all opinions provided.

5.  After the development requested above has been completed, and after any additional development that is deemed appropriate has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


